Name: Commission Regulation (EEC) No 113/88 of 15 January 1988 setting the target ceiling for imports of olive oil and oil cake into Portugal in 1988
 Type: Regulation
 Subject Matter: agricultural activity;  processed agricultural produce;  international trade;  Europe
 Date Published: nan

 No L 12/22 Official Journal of the European Communities 16. 1 . 88 COMMISSION REGULATION (EEC) No 113/88 of 15 January 1988 setting the target ceiling for imports of olive oil and oil cake into Portugal in 1988 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats. HAS ADOPTED THIS REGULATION : THE COMMISSION Of: THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community. Having regard to the Act of Accession of Spain and Portugal , and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 ( 1 ) thereof, Whereas under Article 249 of the Act of Accession the supplementary trade mechanism (STM) applies to olive oil and oil cake ; whereas under Article 251 of the Act an estimate is to be drawn up , as a general rule at the start of each marketing year, of production and consumption of olive oil and oil cake in Portugal ; whereas for oil cake the calendar year should be used as a reference period ; whereas the target ceilings art based on the estimates drawn Up ; Whereas target ceilings should be fixed for oil cake for 1988 and for olive oil for the 1987/88 marketing year ; whereas under the said Article 251 the ceilings must be successively fixed at levels designed to ensure that tradi ­ tional trade patterns alter in such a way that the Portu ­ guese market is gradually and harmoniously opened up ; Article 1 1 . The target ceiling for imports into Portugal from the other Member States of olive oil of subheading 15 10 00 of the combined nomenclature shall for the period 1 November 1987 to 31 October 1988 be 4 000 tonnes. 2 . The target ceiling for imports into Portugal from the other Member States of oil cake of headings Nos 2304 00 00 , 2305 00 00 and 2306, subheadings 2306 90 11 and 2306 90 19 excluded, of the combined nomenclature shall for 1988 be 32 400 tonnes . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States Done at Brussels , 15 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1986 . p 106 . (2) OJ No L 201 , 24 . 7 . 1986 . n . 3